           Case 2:20-cv-01094-MJP-MLP Document 29 Filed 01/07/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DENGE LEMO GAHANO,                               Case No. C20-1094-MJP-MLP

11                                 Petitioner,               ORDER

12                  v.

13          NATALIE ASHER, et al.,

14                                 Respondents.

15

16                                      I.       INTRODUCTION

17          Currently pending before the Court is Petitioner’s: (1) Motion for Leave to Exceed Page

18   Limits (dkt. # 21); (2) Motion to Disqualify the Government Attorney “for the Conflict of

19   Interest” (dkt. # 23); and (3) Motion to Strike Respondents’ Exhibits “B, D, E, and J attached to

20   Respondent’s Motion to Dismiss” (dkt. # 24). Furthermore, the Court has reconsidered its earlier

21   denial of Petitioner’s Motion to Appoint Counsel (dkt. # 17).

22          Having considered the Petitioner’s submissions, the governing law, and the balance of the

23   record, Petitioner’s Motion for Leave to Exceed Page Limits (dkt. # 21) is GRANTED,

24


     ORDER - 1
              Case 2:20-cv-01094-MJP-MLP Document 29 Filed 01/07/21 Page 2 of 6




 1   Petitioner’s Motion to Disqualify the Government Attorney “for the Conflict of Interest” (dkt.

 2   # 23) is DENIED, and Petitioner’s Motion to Strike Respondents’ Exhibits “B, D, E, and J

 3   attached to Respondent’s Motion to Dismiss” (dkt. # 24) is DENIED. In addition, the Court now

 4   GRANTS Petitioner’s Motion to Appoint Counsel (dkt. # 3), as further explained below.

 5                                          II.     DISCUSSION

 6            A.     Motion for Leave to Exceed Page Limits (dkt. # 21)

 7            First, Petitioner’s Motion for Leave to Exceed Page Limits identifies that his Response in

 8   Opposition to Respondents’ Motion to Dismiss (“Petitioner’s Response”) (dkt. # 22) exceeded

 9   page limits in order to fully address the issues raised by Respondents and Respondents’ attached

10   exhibits. (Dkt. # 21 at 1-2.) Petitioner’s Response totals 29 pages. (See dkt. # 22.) Under Local

11   Rule 7(e)(3), briefs in opposition to a motion to dismiss shall not exceed 24-pages. If the Court

12   grants leave to file an over-length motion, the brief in opposition will automatically be allowed

13   an equal number of additional pages. See Local Rule 7(f)(4). In all cases, the reply brief shall not

14   exceed one-half the total length of the brief filed in opposition. Id.

15            Here, the Court finds Petitioner has provided good cause for filing an over-length

16   Response, and therefore, Petitioner’s Motion for Leave to Exceed Page Limits is GRANTED,

17   and Petitioner’s Response is accepted. Consequently, Respondents are permitted to file a reply

18   brief to Petitioner’s Response, with an additional two (2) pages authorized, for a total of 14

19   pages.

20            B.     Motion to Disqualify the Government Attorney (dkt. # 23)

21            Petitioner’s Motion to Disqualify the Government Attorney “for the Conflict of Interest”

22   seeks to disqualify the Office of the Attorney General and attorney Tim Ramnitz from appearing

23   in this matter. (Dkt. # 23 at 1-2.) Petitioner generally argues that the Office of Attorney General

24


     ORDER - 2
            Case 2:20-cv-01094-MJP-MLP Document 29 Filed 01/07/21 Page 3 of 6




 1   is not a proper respondent in this action and was included due to Petitioner’s ignorance on the

 2   issue. (Id. at 2.) Petitioner additionally argues that Mr. Ramnitz has a conflict of interest in his

 3   representation of Respondents in this case because of his familiarity with the immigration judge

 4   who adjudicated his immigration status in his immigration proceedings below. (Id. at 3-4.)

 5          The United States Attorney General’s Office was previously named by Petitioner as a

 6   respondent but was terminated from this action by the Clerk’s Office on August 6, 2020, after

 7   Petitioner submitted his amended habeas petition. (See dkt # 9.) Furthermore, Petitioner’s

 8   allegations concerning Mr. Ramnitz’s conflict of interest because of his familiarity with the

 9   immigration judge who handled Petitioner’s case are merely speculative and conclusory.

10   Accordingly, Petitioner’s Motion to Disqualify the Government Attorney is DENIED.

11          C.      Motion to Strike (dkt. # 24)

12          Next, Petitioner’s Motion to Strike Respondents’ Exhibits “B, D, E, and J attached to

13   Respondents’ Motion to Dismiss” seeks to have the enumerated exhibits stricken as improperly

14   redacted. (Dkt. # 24 at 1-2.) Petitioner generally argues that Respondents failed to claim that the

15   redactions were privileged, failed to provide evidence that that the redactions were done solely

16   on the basis of personal identifiers, and that the “systematic redaction” of the exhibits violates his

17   due process rights in adjusting his status to a lawful permanent resident. (Id. at 2-3; see dkt. # 16,

18   Exs. B, D, E, J.) Petitioner additionally takes issue with various facts specifically asserted in

19   Exhibit A. (Id. at 4; see dkt. # 16, Ex. A.) However, based on the Court’s review of the record

20   and Respondents’ attached exhibits to its Motion to Dismiss, the Court does not find that

21   Respondent’s exhibits were inappropriately redacted in this matter. Accordingly, Petitioner’s

22   Motion to Strike Respondents’ Exhibits “B, D, E, and J attached to Respondent’s Motion to

23   Dismiss” is DENIED.

24


     ORDER - 3
            Case 2:20-cv-01094-MJP-MLP Document 29 Filed 01/07/21 Page 4 of 6




 1           D.      Motion to Appoint Counsel (dkt. # 3)

 2           Finally, the Court issues this Order sua sponte after reconsidering its earlier denial of

 3   Petitioner’s Motion to Appoint Counsel. (Dkt. # 17.) The Court finds that the developments

 4   outlined below warrant appointment of counsel.

 5           “In proceedings in forma pauperis, the district court ‘may request an attorney to represent

 6   any person unable to afford counsel’”—a decision within the Court’s sound discretion. Agyeman

 7   v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (quoting 28 U.S.C. § 1915(e)(1)). In

 8   considering a motion to appoint counsel, the Court must evaluate both “the likelihood of success

 9   on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

10   complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

11   1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)).

12           The Court finds appointment of counsel appropriate. The Court earlier denied Petitioner’s

13   Motion to Appoint Counsel, finding it unlikely that Petitioner would succeed on the merits, that

14   he was capable of articulating his claims pro se, and that his fear of retaliatory removal was

15   unfounded because the Ninth Circuit stayed his removal. (Dkt. # 17 at 2.) However, three

16   developments warrant reconsideration. First, the Ninth Circuit’s stay of removal is no longer

17   pending, and it appears Respondents are seeking Petitioner’s immediate removal. (See dkt. # 27.)

18   Second, Petitioner’s habeas petition raises novel issues related to the application of Ramos v.

19   Lousiana, 590 U.S. ____ (2020) to the validity of his detention which the Ninth Circuit did not

20   address in ruling on his administrative appeal. See Gahano v. Barr, No. 18-72796,

21   Memorandum, Dkt. No. 61-1 (9th Cir. Sept. 10, 2020). Acting pro se, Petitioner faces significant

22   challenges in litigating a novel and complex legal issue without direct guidance from the Ninth

23   Circuit on which he may well succeed. Third, Petitioner pursues a separate civil case before the

24


     ORDER - 4
            Case 2:20-cv-01094-MJP-MLP Document 29 Filed 01/07/21 Page 5 of 6




 1   Court that raises matters collaterally related to his continued detention. See Gahano v. Langford,

 2   et al., C20-5451-MJP-MLP (W.D. Wash.).

 3          Given these changed circumstances, the Court finds that appointed counsel would

 4   considerably assist in the efficient prosecution of this matter and the Court’s resolution of the

 5   matter. The Court therefore reconsiders its prior Order (dkt. # 17), GRANTS Petitioner’s Motion

 6   to Appoint Counsel (dkt. # 3), and refers this matter to Pro Bono Panel to represent Petitioner.

 7   After that, the Court will issue an Order appointing an attorney, should one be identified.

 8                                        III.    CONCLUSION

 9          For the foregoing reasons, the Court hereby ORDERS:

10          (1)     Petitioner’s Motion for Leave to Exceed Page Limits (dkt. # 21) is GRANTED,

11   and Petitioner’s over-length motion (dkt. # 22) is accepted. Pursuant to Local Rule 7(f)(4),

12   Respondents are permitted to file a reply brief to Petitioner’s Response by January 29, 2021,

13   with an additional two (2) pages authorized, for a total of 14 pages. The Clerk is directed to

14   re-note the Government’s return memorandum (dkt. # 16) for January 29, 2021;

15          (2)     Petitioner’s Motion to Disqualify the Government Attorney “for the Conflict of

16   Interest” (dkt. # 23) is DENIED;

17          (3)     Petitioner’s Motion to Strike Respondents’ Exhibits “B, D, E, and J attached to

18   Respondents’ Motion to Dismiss” (dkt. # 24) is DENIED;

19          (4)     The Court reconsiders its previous Order Denying Petitioner’s Motion to Appoint

20   Counsel (dkt. # 17) and now GRANTS Petitioner’s Motion to Appoint Counsel (dkt. # 3). This

21   matter is referred to the Pro Bono Panel to represent Petitioner. After that, the Court will issue an

22   Order appointing an attorney, should one be identified;

23

24


     ORDER - 5
           Case 2:20-cv-01094-MJP-MLP Document 29 Filed 01/07/21 Page 6 of 6




 1          (5)    Respondents are directed to respond to Petitioner’s Motion for Stay of Removal

 2   (dkt. # 25) on or before January 29, 2021; and

 3          (6)    The Clerk is directed to send copies of this Order to the parties and to the

 4   Honorable Marsha J. Pechman.

 5          Dated this 7th day of January, 2021.


                                                         A
 6

 7                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 6
